                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JAMIE EBERHARD,                           :   CIVIL ACTION NO. 1:18-CV-536
                                          :
                    Plaintiff             :   (Chief Judge Conner)
                                          :
              v.                          :
                                          :
UNITED OF OMAHA LIFE                      :
INSURANCE COMPANY,                        :
                                          :
                    Defendant             :

                        ORDER & PARTIAL JUDGMENT

        AND NOW, this 17th day of June, 2019, upon consideration of the motion

(Doc. 26) for judgment on the pleadings pursuant to Federal Rule of Civil Procedure

12(c) filed by defendant United of Omaha Life Insurance Company (“United”), in

which United seeks judgment on the pleadings as to both of its counterclaims

against plaintiff and counterclaim defendant Jamie Eberhard (“Eberhard”), and for

the reasons set forth in the accompanying memorandum, it is hereby ORDERED

that:

        1.    United’s motion (Doc. 26) for judgment on the pleadings is GRANTED
              in part and DENIED in part, as follows:

              a.    Judgment on the pleadings is GRANTED in United’s favor on
                    the merits of its first counterclaim seeking declaratory relief
                    insofar as United is entitled, pursuant to the relevant terms of
                    the long-term disability insurance policy and Group Disability
                    Benefits Reimbursement Agreement, to repayment by Eberhard
                    of any overpayment of long-term disability benefits United made
                    to Eberhard.
     b.    Judgment on the pleadings is GRANTED in United’s favor on
           the merits of its second counterclaim seeking an equitable lien
           by agreement pursuant to 29 U.S.C. § 1132(a)(3), the amount of
           which shall be the actual overpayment made to Eberhard and
           which has yet to be definitively determined.

     c.    Judgment on the pleadings is DENIED to the extent United asks
           the court to order reimbursement of a sum certain given that the
           actual overpayment amount has yet to be definitively
           determined.

2.   It is ORDERED and DECLARED that, pursuant to the long-term
     disability insurance policy and Group Disability Benefits
     Reimbursement Agreement, Eberhard must repay United the actual
     amount of overpaid long-term disability benefits, which amount has
     yet to be determined.

3.   The Clerk of Court shall enter declaratory judgment in United’s favor
     on its first counterclaim as more fully set forth in paragraphs 1(a) and 2
     above and shall enter judgment in United’s favor on its second
     counterclaim as more fully set forth in paragraph 1(b) above.

4.   This matter is referred to Chief Magistrate Judge Susan E. Schwab for
     assignment of a Settlement Officer pursuant to LOCAL RULE 16.9.




                               /S/ CHRISTOPHER C. CONNER
                               Christopher C. Conner, Chief Judge
                               United States District Court
                               Middle District of Pennsylvania
